—In an action to recover damages, inter alia, for fraud, breach of contract, and breach of warranty, the defendants Steven Baron and Steven Baron, Inc., a/k/a Four Wheels Leasing, appeal from so much of an order of the Supreme Court, Nassau County (Roberto, J.), entered May 21, 1991, as granted the plaintiff’s motion for summary judgment against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
In this action, the plaintiff established his entitlement to relief and the submission by the appellants was insufficient to defeat such entitlement. That submission consisted of only the bare affirmation of the appellants’ attorney, who demonstrated no personal knowledge of the transactions which were the bases of the plaintiff’s various causes of action. Such an affirmation by counsel is without evidentiary value and thus unavailing (see, Zuckerman v City of New York, 49 NY2d 557, 563; Romano v St. Vincent’s Med. Ctr., 178 AD2d 467, 470).
We have reviewed the appellants’ remaining contentions and conclude that they are without merit. Bracken, J. P., Balletta, Fiber, O’Brien and Pizzuto, JJ., concur.